          Case 2:20-cv-01903-SPL Document 43 Filed 10/12/20 Page 1 of 2




 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5   rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com
     Attorneys for Defendant Arizona Secretary of State
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF ARIZONA
10   Mia Familia Vota, et al.,                         )   No. CV-20-01903-PHX-SPL
                                                       )
11                        Plaintiffs,
                                                       )
                                                           NOTICE OF APPEARANCE
12   v.                                                )
                                                       )
13   Katie Hobbs, in her official capacity as          )
     Arizona Secretary of State,                       )
14
                                                       )
                          Defendant.
15                                                     )
16                   NOTICE IS HEREBY GIVEN that Roopali H. Desai, D. Andrew Gaona and
17   Kristen Yost of Coppersmith Brockelman PLC enter their appearance in this matter as
18   counsel of record for Defendant Katie Hobbs. Service of all correspondence, motions,
19   orders, and other papers should be directed to:
20                               Roopali H. Desai
                                 D. Andrew Gaona
21
                                 Kristen Yost
22                               Coppersmith Brockelman PLC
                                 2800 North Central Avenue, Suite 1900
23                               Phoenix, Arizona 85004
24                               Telephone (602) 381-5478
                                 rdesai@cblawyers.com
25                               agaona@cblawyers.com
                                 kyost@cblawyers.com
26
27
28

     {00517893.1 }
         Case 2:20-cv-01903-SPL Document 43 Filed 10/12/20 Page 2 of 2




 1                   Respectfully submitted this 12th day of October, 2020.
 2                                                     COPPERSMITH BROCKELMAN PLC
 3
                                                       By s/ Roopali H. Desai
 4                                                            Roopali H. Desai
                                                              D. Andrew Gaona
 5                                                            Kristen Yost
                                                       Attorneys for Defendant Arizona Secretary of
 6                                                     State Katie Hobbs
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00517893.1 }                                       -2-
